Title: To Alexander Hamilton from William Jackson, 5 August 1797
From: Jackson, William
To: Hamilton, Alexander


Philadelphia August 5. 1797
My dear Sir,
Immediately on the receipt of your Letter this morning, I waited on Colonel Monroe and observing that “Colonel Hamilton considering your letter as an overture to a personal meeting, has directed me to deliver this letter from him to you—and I have further to inform you that I am prepared to give effect to the purpose of his letter.”
Mr. Monroe received the letter, and then asked me if it was a challenge. I told him that propriety, in every relation, forbad me to say that I was the Bearer of a challenge—the letter would explain its purport. He then returned the letter to me, and said he would consult a friend.
I desired him to attend the message, which I would repeat, as stated within the inverted commas, On which he requested me to lay down the letter, and as soon as he had consulted with his friend, he would give an answer either to you or myself. Here we parted. By to-morrow’s post I may be able to give you the result of his determination.
I have delivered the other paper to Mr. Jones.
Accept my congratulations on the birth of your Son—and always believe me
Affectionately yours
W Jackson
